                                                                   Case 9:19-bk-11573-MB              Doc 525 Filed 11/18/19 Entered 11/18/19 14:51:00         Desc
                                                                                                       Main Document    Page 1 of 36


                                                                   1   Jeffrey N. Pomerantz (CA Bar No. 143717)
                                                                       Maxim B. Litvak (CA Bar No. 215852)
                                                                   2   PACHULSKI STANG ZIEHL & JONES LLP
                                                                       10100 Santa Monica Blvd., 13th Floor
                                                                   3   Los Angeles, CA 90067-4114
                                                                       Telephone: 310/277-6910
                                                                   4   Facsimile: 310/201-0760
                                                                       Email: jpomerantz@pszjlaw.com
                                                                   5           mlitvak@pszjlaw.com

                                                                   6   Attorneys for the Official Committee of
                                                                       Unsecured Creditors
                                                                   7
                                                                                                       UNITED STATES BANKRUPTCY COURT
                                                                   8
                                                                                                        CENTRAL DISTRICT OF CALIFORNIA
                                                                   9
                                                                                                               NORTHERN DIVISION
                                                                  10
                                                                       In re:                                       Case No.: 19-bk-11573-MB
                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                       HVI CAT CANYON, INC.                         Chapter 11
                                                                  12
                                                                                                    Debtor.        SUPPLEMENTAL OBJECTION OF THE OFFICIAL
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                               COMMITTEE OF UNSECURED CREDITORS TO:
                                           ATTORNEYS AT LAW




                                                                  14                                               EMERGENCY MOTION FOR AN ORDER:
                                                                                                                   (1) AUTHORIZING THE TRUSTEE TO OBTAIN
                                                                  15                                               SECURED PRIMING SUPERPRIORITY
                                                                                                                   FINANCING; (2) AUTHORIZING CONTINUED
                                                                  16                                               USE OF CASH COLLATERAL; (3) SCHEDULING
                                                                                                                   A FINAL HEARING; AND (4) GRANTING
                                                                  17                                               RELATED RELIEF [Docket No. 474]

                                                                  18                                               Date:         November 21, 2019
                                                                                                                   Time:         2:30 p.m.
                                                                  19                                               Place:        1415 State Street
                                                                                                                                 Courtroom 201
                                                                  20                                                             Santa Barbara, CA 93101
                                                                                                                   Judge:        Hon. Martin R. Barash
                                                                  21

                                                                  22

                                                                  23            The Official Committee of Unsecured Creditors (the “Committee”) appointed in the

                                                                  24   bankruptcy case of HVI Cat Canyon, Inc. (the “Debtor”) respectfully submits this supplemental

                                                                  25   objection to the entry of a final order approving the above-captioned motion (the “Trustee Financing

                                                                  26   Motion”) of Michael A. McConnell, the chapter 11 trustee of the Debtor (the “Chapter 11 Trustee”),

                                                                  27   seeking final approval of financing (the “Trustee Facility”) provided by UBS AG, Stamford Branch,

                                                                  28   an affiliate of UBS AG, London Branch, the Debtor’s asserted prepetition secured creditor.


                                                                       DOCS_SF:102286.3 38336/002
                                                                   Case 9:19-bk-11573-MB             Doc 525 Filed 11/18/19 Entered 11/18/19 14:51:00                            Desc
                                                                                                      Main Document    Page 2 of 36


                                                                   1   UBS AG, Stamford Branch and UBS AG, London Branch are together referenced herein as “UBS.”

                                                                   2   In support of this supplemental objection, the Committee represents as follows:

                                                                   3                                                Supplemental Objection

                                                                   4            In approving the Trustee Financing Motion on an interim basis on November 12, 2019, the

                                                                   5   Court limited the Committee’s professional fees to $50,000 for the five-week period ending at the

                                                                   6   end of this month. Up to $30,000 of this amount has been dedicated to an investigation of UBS’s

                                                                   7   asserted liens on the Debtor’s oil and gas assets, which work will be performed by special counsel.

                                                                   8   Such lien review is not an easy task in an oil and gas case. The Chapter 11 Trustee admitted that he

                                                                   9   did not do a lien review prior to agreeing to the terms of the Trustee Facility. The Committee’s

                                                                  10   bankruptcy counsel has already exceeded the remaining $20,000 for the month of November by

                                                                  11   objecting to the Trustee Financing Motion.1 As a result of the Committee’s objection, the Court
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   required material modifications to the Trustee Facility that benefit general unsecured creditors, such
                                        LOS ANGELES, CALIFORNIA




                                                                  13   as eliminating UBS’s intended liens and superpriority claims encumbering avoidance actions against
                                           ATTORNEYS AT LAW




                                                                  14   non-insider third parties.2 Although the Chapter 11 Trustee no doubt attempted to negotiate the best

                                                                  15   deal for the estate given the circumstances, the Committee was needed to challenge the overreaching

                                                                  16   aspects of the Trustee Facility.

                                                                  17            Based upon the Court’s ruling and the lack of any funds for Committee counsel going

                                                                  18   forward, the Committee essentially has been neutered and rendered unable to do its job as a

                                                                  19   watchdog for the interest of general unsecured creditors. While the Committee appreciates that its

                                                                  20   role has changed since the appointment of the Chapter 11 Trustee, the adversary process, and

                                                                  21   particularly the efforts of the Committee on behalf of unsecured creditors, must be preserved and

                                                                  22

                                                                  23   1
                                                                         The Committee reserves the right to seek a pro rata sharing with the Chapter 11 Trustee’s professionals of any carve-
                                                                       outs in this case, as is common in Delaware cases. The Court should be prepared, at the conclusion of the case and to the
                                                                  24   extent necessary, to look at all allowed chapter 11 professional fees and reach a conclusion as to whether a reallocation
                                                                       of the carve-out would be appropriate. See In re iPic-Gold Class Entertainment, LLC, Case No. 19-11739 (LSS), at
                                                                  25   p. 12-13 (Bankr. D. Del. Sept. 17, 2019) (“I reserve the right, as Judge Shannon does, in his cases, to reallocate the
                                                                       professionals’ budget, if appropriate -- meaning among estate professionals.” ) (Silverstein, J.) (transcript attached as
                                                                  26   Exhibit A).
                                                                       2
                                                                         As the Chapter 11 Trustee was forced to admit in testimony during the interim hearing, the amount budgeted for
                                                                  27   Committee counsel during the interim budget is 1/25 of the amount budgeted for the Chapter 11 Trustee’s professionals.
                                                                       While the Committee does not expect the typical ratio of approximately 1/3 given the appointment of the Chapter 11
                                                                  28   Trustee, the gross disparity in this case does not allow the Committee to function in the way envisioned by the
                                                                       Bankruptcy Code.
                                                                                                                            2
                                                                       DOCS_SF:102286.3 38336/002
                                                                   Case 9:19-bk-11573-MB               Doc 525 Filed 11/18/19 Entered 11/18/19 14:51:00                              Desc
                                                                                                        Main Document    Page 3 of 36


                                                                   1   appropriately funded. See In re Ames Dept. Stores, 115 B.R. 34, 38 (Bankr. S.D.N.Y. 1990)

                                                                   2   (insisting on “a carve out from a superpriority status and postpetition lien in a reasonable amount

                                                                   3   designed to provide for payment of the fees of debtor’s and the committees’ counsel and possible

                                                                   4   trustee’s counsel in order to preserve the adversary system. Absent such protection, the collective

                                                                   5   rights and expectations of all parties-in-interest are sorely prejudiced.”). Simply put, if UBS wants

                                                                   6   to continue to benefit from the rights and protections to which it will be entitled under a final order

                                                                   7   approving the Trustee Financing Motion, UBS must allow the Debtor to pay the freight of this

                                                                   8   chapter 11 case. See In re Tenney Village Co., 104 B.R. 562, 568 (Bankr. D.N.H. 1989) (debtor-in-

                                                                   9   possession financing terms must not “pervert the reorganizational process from one designed to

                                                                  10   accommodate all classes of creditors and equity interests to one specially crafted for the benefit of

                                                                  11   [the secured creditor]”). Accordingly, the Committee renews its request that the carve out for
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Committee professional fees in November total $50,000, in addition to the $30,000 allocated to lien
                                        LOS ANGELES, CALIFORNIA




                                                                  13   review.
                                           ATTORNEYS AT LAW




                                                                  14             Further, this Court expressed concern with the unpaid and unresolved accrued administrative

                                                                  15   chapter 11 expenses facing this estate. The Chapter 11 Trustee testified that these expenses may

                                                                  16   exceed $1 million. The Committee’s professionals alone have approximately $500,000 in unpaid

                                                                  17   fees and expenses through the date of the Chapter 11 Trustee’s appointment on October 21, 2019.3

                                                                  18   The Committee’s fees were incurred supporting efforts to have the case initially transferred to

                                                                  19   Dallas, Texas, objecting to the Debtor’s intent to continue certain intercompany transfers, and

                                                                  20   subsequently seeking the appointment of a chapter 11 trustee.4

                                                                  21             The principal reason for the foregoing accruals of unpaid expenses is UBS’s stubborn

                                                                  22   unwillingness to allow any carve outs in this case for the three-month period prior to the Chapter 11

                                                                  23   Trustee’s appointment. That is neither appropriate nor fair and results in this case being

                                                                  24   administratively insolvent, particularly given that the Court has already determined that the value of

                                                                  25
                                                                       3
                                                                         These amounts include fees and expenses incurred by the Committee’s bankruptcy counsel (Pachulski Stang Ziehl &
                                                                  26   Jones LLP), its financial advisor (Conway MacKenzie), and its local counsel in Dallas, Texas (Cole Schotz).
                                                                       4
                                                                         In fact, as the Court will recall, it was the Committee’s request that the Court sua sponte appoint a chapter 11 trustee at
                                                                  27   the conclusion of the cash collateral trial that led to the Court dispensing with the need for parties to file a motion for an
                                                                       order shortening time and scheduling an emergency hearing on the various trustee motions that had yet to be filed. This
                                                                  28   expedited process undoubtedly reduced UBS’s professional fees and other administrative expenses had the trustee
                                                                       motions been heard on regular notice.
                                                                                                                              3
                                                                       DOCS_SF:102286.3 38336/002
                                                                   Case 9:19-bk-11573-MB            Doc 525 Filed 11/18/19 Entered 11/18/19 14:51:00                Desc
                                                                                                     Main Document    Page 4 of 36


                                                                   1   the assets of the estate is less than the amount of the prepetition debt held by UBS. While the

                                                                   2   Committee does not expect the Court to order UBS to fund immediately these unpaid expenses, the

                                                                   3   Court should insist on a process whereby these unpaid fees may be paid as a condition for allowing

                                                                   4   the case to continue in chapter 11.

                                                                   5            The Committee appreciates the current financial condition of the estate and that UBS is

                                                                   6   shouldering the burden of financing operations until the Trustee can hopefully stabilize the business

                                                                   7   and market it for sale. The Committee does not expect payment on account of its professionals’

                                                                   8   pre-trustee fees until either the estate becomes self-sustaining and can generate cash to start paying

                                                                   9   those expenses or there is a sale of the estate’s assets. But the Court should insist on some

                                                                  10   mechanism by which chapter 11 administrative may be paid in this case. The Committee therefore

                                                                  11   proposes the following sharing mechanism: for every dollar that becomes distributable from this
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   estate to UBS (or a successor thereto) on account of its prepetition claims (after repayment of the
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Trustee Facility), five percent (5%) of such amount should be set aside for the pro rata payment of
                                           ATTORNEYS AT LAW




                                                                  14   unpaid budgeted chapter 11 administrative expenses that accrued prior to the Chapter 11 Trustee’s

                                                                  15   appointment and allowed fees and expenses of the estate’s professionals incurred during such period,

                                                                  16   including both Debtor and Committee professionals (in each case, to the extent allowed by this

                                                                  17   Court). In this way, once distributions payable to UBS total $20 million, five percent (5%) of such

                                                                  18   amount or $1 million will be set aside for the benefit of chapter 11 administrative claimants. In the

                                                                  19   event of a credit bid by UBS (or a successor thereto), such five percent (5%) sharing obligation

                                                                  20   would need to be funded in cash.

                                                                  21            The Committee submits that a sharing formula of 95:5 in UBS’s favor is more than

                                                                  22   reasonable under the circumstances, and reflects the costs that UBS should be required to bear in

                                                                  23   consideration of all of the benefits, concessions, waivers, and releases flowing to it under the Trustee

                                                                  24   Facility and the ability to have this case remain in chapter 11. At the end of the day, this Court

                                                                  25   should not condone an administratively insolvent chapter 11 estate. UBS, like every other asserted

                                                                  26   secured lender in every other case, must be required to set aside sufficient funds to preserve the

                                                                  27   sanctity of the adversary process. If not, then this chapter 11 case is, as this Court noted at the last

                                                                  28

                                                                                                                     4
                                                                       DOCS_SF:102286.3 38336/002
                                                                   Case 9:19-bk-11573-MB            Doc 525 Filed 11/18/19 Entered 11/18/19 14:51:00             Desc
                                                                                                     Main Document    Page 5 of 36


                                                                   1   hearing, a “farce” and should be converted to chapter 7 so that the continued accrual of unpaid

                                                                   2   chapter 11 administrative expenses will cease.

                                                                   3                                                 Conclusion

                                                                   4            For the foregoing reasons, the Committee urges the Court to decline entering a final order

                                                                   5   approving the Trustee Facility unless and until (a) adequate funding is made available to allow the

                                                                   6   Committee to effectively act as an estate fiduciary in the way that the Bankruptcy Code envisions

                                                                   7   and (b) there is a path to satisfy the Committee’s accrued professional fees in order to avoid

                                                                   8   administrative insolvency.

                                                                   9   Dated:     November 18, 2019                  PACHULSKI STANG ZIEHL & JONES LLP
                                                                  10
                                                                                                                     By      /s/ Maxim B. Litvak
                                                                  11                                                         Attorneys for Official Committee of Unsecured
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                                             Creditors
                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                    5
                                                                       DOCS_SF:102286.3 38336/002
                                                                   Case 9:19-bk-11573-MB            Doc 525 Filed 11/18/19 Entered 11/18/19 14:51:00       Desc
                                                                                                     Main Document    Page 6 of 36


                                                                   1                                              EXHIBIT A

                                                                   2                   Transcript of Proceedings from iPic-Gold Class Entertainment, LLC
                                                                                                               September 17, 2019
                                                                   3

                                                                   4

                                                                   5

                                                                   6

                                                                   7

                                                                   8

                                                                   9

                                                                  10

                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       DOCS_SF:102286.3 38336/002
Case 9:19-bk-11573-MB   Doc 525 Filed 11/18/19 Entered 11/18/19 14:51:00       Desc
                         Main Document    Page 7 of 36




                               In Re:
             IPIC-GOLD CLASS ENTERTAINMENT LLC, et al.
                       Case No. 19-11739(LSS)




                                 September 17, 2019




                                   eScribers, LLC
                                  (973) 406-2250
                              operations@escribers.net
                                 www.escribers.net
          To purchase copies of this transcript, please contact us by phone or email




                             Min-U-Script® with Word Index
Case 9:19-bk-11573-MB   Doc 525 Filed 11/18/19 Entered 11/18/19 14:51:00   Desc
                         Main Document    Page 8 of 36
                                                                                  1

    1
    2   UNITED STATES BANKRUPTCY COURT
    3   DISTRICT OF DELAWARE
    4   - - - - - - - - - - - - - - - - - - - - -x
    5   In the Matter of:
    6   IPIC-GOLD CLASS ENTERTAINMENT, LLC,          Case No.
    7   et al.,                                      19-11739(LSS)
    8              Debtors.
    9   - - - - - - - - - - - - - - - - - - - - -x
   10
   11

   12                   United States Bankruptcy Court
   13                   824 North Market Street
   14                   Wilmington, Delaware
   15
   16                   September 17, 2019
   17                   5:08 PM

   18
   19
   20   B E F O R E:
   21   HON. LAURIE SELBER SILVERSTEIN
   22   U.S. BANKRUPTCY JUDGE
   23
   24   ECR OPERATOR:    MICHAEL MILLER
   25




                        eScribers, LLC | (973) 406-2250
                  operations@escribers.net | www.escribers.net
Case 9:19-bk-11573-MB   Doc 525 Filed 11/18/19 Entered 11/18/19 14:51:00   Desc
                         Main Document    Page 9 of 36
                                                                                  2

    1   Notice of Hearing Scheduled for September 17, 2019 at 4:00 p.m.
    2   Eastern Time (the "Hearing") [Docket No. 286].
    3
    4   Ruling on:
    5   Debtors' Motion for Interim and Final Orders: (A) Authorizing
    6   Debtors in Possession to (I) Obtain Post-petition Financing
    7   Pursuant to 11 U.S.C. Sections 105, 362, 363, and 364, (II)
    8   Grant Liens and Superpriority Claims to Post-petition Lenders
    9   Pursuant to 11 U.S.C. Sections 364; (III) Use Cash Collateral,
   10   and (IV) Provide Adequate Protection to Pre-petition Credit
   11   Parties, (B) Modifying Automatic Stay Pursuant to 11 U.S.C.

   12   Sections 361, 362, 363, and 364; and (C) Scheduling Final
   13   Hearing Pursuant to Bankruptcy Rules 4001(b) and (c) and Local
   14   Bankruptcy Rule 4001-2 (the "DIP Motion") [Docket No. 15].
   15
   16
   17

   18
   19
   20
   21
   22
   23
   24
   25   Transcribed by:    Penina Wolicki




                        eScribers, LLC | (973) 406-2250
                  operations@escribers.net | www.escribers.net
Case 9:19-bk-11573-MB   Doc 525 Filed 11/18/19 Entered 11/18/19 14:51:00   Desc
                        Main Document     Page 10 of 36
                                                                                  3

    1
    2   A P P E A R A N C E S :
    3   PACHULSKI STANG ZIEHL & JONES LLP
    4         Attorneys for Debtors
    5   BY:   JOSHUA M. FRIED, ESQ. (TELEPHONICALLY)
    6         JEFFREY N. POMERANTZ, ESQ. (TELEPHONICALLY)
    7         PETER J. KEANE, ESQ. (TELEPHONICALLY)
    8         MAXIM B. LITVAK, ESQ. (TELEPHONICALLY)
    9
   10
   11   UNITED STATES DEPARTMENT OF JUSTICE

   12         Office of the United States Trustee
   13   BY:   BENJAMIN A. HACKMAN, ESQ. (TELEPHONICALLY)
   14
   15
   16   COLE SCHOTZ P.C.
   17         Attorneys for Official Creditors' Committee

   18   BY:   G. DAVID DEAN, ESQ.
   19         PATRICK J. REILLEY, ESQ. (TELEPHONICALLY)
   20
   21
   22   BURR & FORMAN LLP
   23         Attorneys for ERSA and TRSA DIP Lenders
   24   BY:   J. CORY FALGOWSKI, ESQ.
   25         DEREK F. MEEK, ESQ. (TELEPHONICALLY)




                        eScribers, LLC | (973) 406-2250
                  operations@escribers.net | www.escribers.net
Case 9:19-bk-11573-MB   Doc 525 Filed 11/18/19 Entered 11/18/19 14:51:00   Desc
                        Main Document     Page 11 of 36
                                                                                  4

    1
    2   BALLARD SPAHR LLP
    3         Attorneys for Federal Realty
    4   BY:   LESLIE C. HEILMAN, ESQ. (TELEPHONICALLY)
    5
    6
    7   FROST BROWN TODD LLC
    8         Washington Prime Group Inc.
    9   BY:   RONALD E. GOLD, ESQ. (TELEPHONICALLY)
   10
   11

   12   ALLEN MATKINS LECK GAMBLE MALLORY & NATSIS LLP
   13         Attorneys for LBA IV-PPII-Retail, LLC
   14   BY:   MICHAEL S. GREGER, ESQ. (TELEPHONICALLY)
   15
   16
   17   ASHBY & GEDDES, P.A.

   18         Attorneys for TDC Fort Lee, LLC
   19   BY:   GREGORY A. TAYLOR, ESQ. (TELEPHONICALLY)
   20
   21
   22
   23
   24
   25




                        eScribers, LLC | (973) 406-2250
                  operations@escribers.net | www.escribers.net
Case 9:19-bk-11573-MB Doc 525 Filed 11/18/19 Entered 11/18/19 14:51:00   Desc
                       Main Document    Page 12 of 36
                   IPIC-GOLD CLASS ENTERTAINMENT, LLC, ET AL.                   5

    1                          P R O C E E D I N G S
    2             THE COURT:   Please be seated.
    3             Thank you, Counsel.    Sorry to be juggling things
    4   around today, but I wanted to rule on this today, because I
    5   realize you need an answer, and this is not quite as pretty as
    6   I would want it to be, but I have a ruling.
    7             Okay.   The parties know we had a significant
    8   discussion of DIP financing, somewhat on a practical level,
    9   somewhat on an intellectual level.     In order to rule, I decided
   10   to go back to some basics, and I read what I think are two very
   11   important cases:   Judge Buschman's decision in In re Ames

   12   Department Stores, Inc., 115 B.R. 34 (1990); and the Third
   13   Circuit's decision in In re Swedeland Development Group, Inc.
   14   16 F.3d 552 (1994) decision.
   15             These cases discuss DIP financing and adequate
   16   protection for use of a pre-petition lender's collateral,
   17   including cash collateral.    Reviewing these cases reminds us of

   18   the appropriate standards.
   19             As Ames states, except for unsecured credit in the
   20   ordinary course, post-petition lending requires the
   21   authorization of the court.     In determining whether to approve
   22   a particular transaction, the court acts in its informed
   23   discretion, but its discretion is not unbounded.
   24             First, the court may approve a financing transaction
   25   only if the debtor demonstrates with evidence that it has




                        eScribers, LLC | (973) 406-2250
                  operations@escribers.net | www.escribers.net
Case 9:19-bk-11573-MB   Doc 525 Filed 11/18/19 Entered 11/18/19 14:51:00   Desc
                         Main Document    Page 13 of 36
                     IPIC-GOLD CLASS ENTERTAINMENT, LLC, ET AL.                    6

    1   reasonably attempted to obtain the least intrusive credit
    2   available.      That is, first the debtor attempts to obtain
    3   unsecured credit, then credit with priority status, then credit
    4   with a junior lien on encumbered assets, and finally credit
    5   secured by priming liens.
    6             Second, if the financing includes a priming lien, the
    7   debtor must show adequate protection.
    8             Then in exercising discretion with respect to
    9   financing, under 364(b), (c), or (d), courts must recognize the
   10   balance Congress struck in the Code between debtors seeking to
   11   reorganized and creditors' expectations of payment.         In doing

   12   so, courts focused on proposed terms of the financing that
   13   "tilt the conduct of the case; prejudice, at an early stage,
   14   the powers and rights that the Bankruptcy Code confers for the
   15   benefit of all creditors; or leverage the Chapter 11 process by
   16   preventing motions by parties-in-interest from being decided on
   17   their merits."

   18             This is, in part, because debtors-in-possession enjoy
   19   little negotiating power with a proposed lender, particularly
   20   one that has a pre-petition lien on cash collateral.
   21             But the Court does respect that debtors-in-possession
   22   are permitted to exercise their business judgment consistent
   23   with the confines of their fiduciary duties.
   24             The Ames court summarized the standard this way:          "the
   25   court's discretion under Section 364 is to be utilized on




                        eScribers, LLC | (973) 406-2250
                  operations@escribers.net | www.escribers.net
Case 9:19-bk-11573-MB Doc 525 Filed 11/18/19 Entered 11/18/19 14:51:00   Desc
                       Main Document    Page 14 of 36
                   IPIC-GOLD CLASS ENTERTAINMENT, LLC, ET AL.                   7

    1   grounds that permit reasonable business judgment to be
    2   exercised so long as the financing agreement does not contain
    3   terms that leverage the bankruptcy process and powers or its
    4   purpose is not so much to benefit the estate as it is to
    5   benefit a party-in-interest."
    6             This requires a case-by-case determination.
    7             As for adequate protection, the Code appears to
    8   contemplate nonconsensual priming fights.      Again, it is a
    9   condition to permitting any lending at all.      Section 363 and
   10   364 contemplate courts making decisions on whether adequate
   11   protection is sufficient to protect the pre-petition secured

   12   lender.
   13             And as in Swedeland, the Code contemplates that
   14   adequate protection for diminution in value as provided in
   15   Section 361 of the Bankruptcy Code, should provide the pre-
   16   petition secured lender with the value of its bargained-for
   17   rights.

   18             Pre-petition creditors, even undersecured creditors,
   19   are entitled to adequate protection, which may take the form of
   20   additional collateral and/or periodic payments for proven
   21   diminution.     This too, is a case-by-case determination.
   22             These cases, and I would suggest the Code itself, were
   23   written in a time with very different types of financing
   24   vehicles, some would say simpler ones, and with more
   25   traditional funders -- that is, banks.      Debtors often had more




                        eScribers, LLC | (973) 406-2250
                  operations@escribers.net | www.escribers.net
Case 9:19-bk-11573-MB Doc 525 Filed 11/18/19 Entered 11/18/19 14:51:00   Desc
                       Main Document    Page 15 of 36
                   IPIC-GOLD CLASS ENTERTAINMENT, LLC, ET AL.                   8

    1   unsecured debt, therefore having more unencumbered assets.
    2             These days, pre-petition and post-petition financing
    3   structures are complicated.    There are often multiple layers of
    4   secured pre-petition debt, and we see all types of funders.
    5   Further, it is not unusual for a debtor's pre-petition debt to
    6   be secured by all of the debtor's assets.      And with some
    7   exception, almost all the cases I see are like the current
    8   case, in which the DIP lender is also the pre-petition lender.
    9             In some cases, though I am told not this one, the
   10   lender has insisted on the filing of the bankruptcy, and there
   11   is not a contested adequate protection fight.      Rather, the

   12   debtor and lender come in with a consensual deal as to both the
   13   terms of the DIP financing, new-money piece of the transaction,
   14   and the adequate protection terms on the pre-petition loan.
   15   Sometimes these are called protective DIPs.
   16             The lender does not ask the court to determine
   17   adequate protection, rather the lender tells the court what it

   18   is willing to accept.    And the DIP financing and the adequate
   19   protection are packaged as one transaction, one deal, a package
   20   deal.
   21             Notwithstanding the significant changes in the
   22   financial markets, the principles of Ames and Swedeland still
   23   apply.   The Court takes a case-by-case approach to the issues
   24   of the appropriateness of the terms of the financing and the
   25   request for adequate protection.     But the Court can be mindful




                        eScribers, LLC | (973) 406-2250
                  operations@escribers.net | www.escribers.net
Case 9:19-bk-11573-MB Doc 525 Filed 11/18/19 Entered 11/18/19 14:51:00   Desc
                       Main Document    Page 16 of 36
                   IPIC-GOLD CLASS ENTERTAINMENT, LLC, ET AL.                   9

    1   of the reality that, as the players tell her, the DIP financing
    2   and the adequate protection are one deal.      So in exercising its
    3   discretion in approving DIP financing, the Court can look to
    4   whether the entire transaction, including the adequate
    5   protection terms, contain provisions that leverage the
    6   bankruptcy process and power or impermissibly advantage the
    7   lender at the expense of the estate.
    8             As applied here, the package that was put in front of
    9   me is as follows:   sixteen million in new money; the lender is
   10   Teachers' Retirement System of Alabama and the Employees'
   11   Retirement System of Alabama; the DIP lenders are the pre-

   12   petition lenders.
   13             The pre-petition lender claims it is owed
   14   approximately 205 million dollars.     Debtor represents that the
   15   vendors, suppliers, and unsecured trade are thirteen to fifteen
   16   million dollars.
   17             The debtors' first-day declaration states that the

   18   debtors' obligation under the pre-petition loan agreement is
   19   secured by substantially all of the debtors' assets.
   20   Notwithstanding that statement, the committee has discovered
   21   that certain assets are not encumbered.      These include seven
   22   leaseholds that are in various stages of development, with a
   23   cost basis on the debtors' books, of 5.8 million dollars;
   24   liquor licenses; commercial tort claims, and that the committee
   25   believes the UCCs are not specific enough, so that the D&O




                        eScribers, LLC | (973) 406-2250
                  operations@escribers.net | www.escribers.net
Case 9:19-bk-11573-MB   Doc 525 Filed 11/18/19 Entered 11/18/19 14:51:00   Desc
                         Main Document    Page 17 of 36
                     IPIC-GOLD CLASS ENTERTAINMENT, LLC, ET AL.                     10

    1   claims are also unencumbered; proceeds from the AMC case, if
    2   the debtor is successful in reversing the appeal and wins on
    3   remand; of course, the avoidance actions.
    4             As for the budget, potentially, not all stub rent has
    5   been paid.      At least there is one instance of disputed rent
    6   that is not yet taken care of.
    7             The budget anticipates projected disbursements through
    8   the period of the expiration of the budget, but nothing for the
    9   period after that.      The explanation is that the credit
   10   outstanding would relate to movie distributors, food, and
   11   liquor, which a buyer will have to take.

   12             Of course, I do not know if I have a buyer yet.           There
   13   is a robust sales process ongoing, and all are hopeful, but we
   14   don't know the results.
   15             The evidence also shows that critical vendors, tax,
   16   and PACA/PASA claims were paid 4.8 million dollars through
   17   first-day orders.     The debtor also paid 385,000 dollars in

   18   priority claims in first-day orders.       And the remaining
   19   unsecured claims as scheduled -- recognizing that there could
   20   be significant, possibly, rejection claims or other claims --
   21   but the scheduled claims are fourteen million dollars.
   22             No party has challenged the debtors' business judgment
   23   that it needs DIP financing during the bankruptcy case.            And no
   24   party has challenged the economic terms of the financing.            The
   25   stipulations placed into evidence at the hearings show that




                        eScribers, LLC | (973) 406-2250
                  operations@escribers.net | www.escribers.net
Case 9:19-bk-11573-MB Doc 525 Filed 11/18/19 Entered 11/18/19 14:51:00   Desc
                       Main Document    Page 18 of 36
                   IPIC-GOLD CLASS ENTERTAINMENT, LLC, ET AL.                   11

    1   alternative financing is not available on better terms, and a
    2   priming fight would be costly.
    3             Finally, I note that the debtor -- the lender has
    4   already made certain concessions, and in particular, has agreed
    5   that avoidance actions will not be liened up and will not be
    6   subject to superpriority claims.
    7             It's against this backdrop that I'm making my rulings.
    8             With respect to the unencumbered assets, the DIP
    9   lenders will be entitled to a lien on unencumbered assets for
   10   their new money.    I do not think that that was an issue, but I
   11   just wanted to state that first.     I do not believe there was

   12   any objection, and I do think that it's appropriate that the
   13   new money be secured by unencumbered assets.
   14             With respect to adequate protection, I'm going to
   15   provide the pre-petition lenders with a lien on unencumbered
   16   assets to the extent of diminution that will be proved in the
   17   future.   The order should not have a definition of what

   18   diminution means.   It is what it is, and I'm not making any
   19   findings now about what constitutes diminution in the pre-
   20   petition lenders' collateral.
   21             As a condition to approving the lending, I am not
   22   going to let the unencumbered assets advantage the pre-petition
   23   lending, except to the extent of diminution.      We've been
   24   calling this marshalling, but I don't think that's what it is,
   25   as we've discussed.    I think it is -- it's not marshalling when




                        eScribers, LLC | (973) 406-2250
                  operations@escribers.net | www.escribers.net
Case 9:19-bk-11573-MB   Doc 525 Filed 11/18/19 Entered 11/18/19 14:51:00   Desc
                         Main Document    Page 19 of 36
                     IPIC-GOLD CLASS ENTERTAINMENT, LLC, ET AL.                   12

    1   we're talking about it in the context of DIP financing.
    2             So the lender will have to repay its DIP financing
    3   first out of encumbered assets, but the unencumbered assets
    4   will be there, if necessary, to pay back the DIP financing.
    5   And as I said, the adequate protection claim of the pre-
    6   petition lender will be protected by the unencumbered assets as
    7   well, because that is what Swedeland teaches us.         But again,
    8   I'm not pre-determining the amount of that claim, if any.
    9             With respect to 506(c) and 552, on the facts of this
   10   case, and at this stage, I'm not going to permit the waiver in
   11   these circumstances.

   12             I'll also note that if the -- I would say here --
   13   debtor is correct in its assertion of how the case plays out,
   14   there won't be a need to surcharge the collateral, because all
   15   of the post-petition administrative expenses will be paid, in
   16   any event.
   17             The prohibited-purposes provision, I will not approve

   18   the lengthy paragraph describing prohibited purposes for which
   19   cash collateral cannot be used or DIP financing cannot be used.
   20   I think this type of provision is exactly the type of provision
   21   that Ames suggests is inappropriate.
   22             I will approve a customary provision that the DIP
   23   collateral may not be used to sue the DIP lender.
   24             The committee budget.      My understanding is that that
   25   has been increased to 400,000 dollars.        I'm going to keep it at




                        eScribers, LLC | (973) 406-2250
                  operations@escribers.net | www.escribers.net
Case 9:19-bk-11573-MB Doc 525 Filed 11/18/19 Entered 11/18/19 14:51:00   Desc
                       Main Document    Page 20 of 36
                   IPIC-GOLD CLASS ENTERTAINMENT, LLC, ET AL.                   13

    1   that, but I reserve the right, as Judge Shannon does, in his
    2   cases, to reallocate the professionals' budget, if
    3   appropriate -- meaning among estate professionals.
    4             I admonish the committee to be keenly in tune with the
    5   limits.   This is not a free hand.    I'm not giving the committee
    6   a free hand, but I'm reserving the right to take a look at that
    7   in the context of the case and all of the professional fees.
    8             The only other issue I think remaining is the issue of
    9   the LLC and the debtors' stipulations.       The parties, as I
   10   recall, talked about various ways to resolve that.       And the
   11   committee and lenders and debtors should come up with language

   12   to solve for that problem.
   13             It's clear that the debtors' stipulation should not be
   14   used to prohibit the investigation that the committee is
   15   otherwise entitled to do, and to sue, if appropriately,
   16   derivatively, on behalf of the estate.
   17             So those are my rulings.    I think I've hit all the

   18   issues.   Is there anything that I've missed?
   19             MR. DEAN:    I don't think so --
   20             MR. LITVAK:   Your Honor, this is Max Litvak on behalf
   21   of Pachulski Stang Ziehl & Jones, who are counsel for the
   22   debtor.
   23             THE COURT:    Yes.
   24             MR. LITVAK:   If I may speak?
   25             THE COURT:    Yes.




                        eScribers, LLC | (973) 406-2250
                  operations@escribers.net | www.escribers.net
Case 9:19-bk-11573-MB   Doc 525 Filed 11/18/19 Entered 11/18/19 14:51:00   Desc
                         Main Document    Page 21 of 36
                     IPIC-GOLD CLASS ENTERTAINMENT, LLC, ET AL.                   14

    1              MR. LITVAK:    And Your Honor, Jeff Pomerantz is also on
    2   the line, but he is only on listen only, because he actually
    3   had a medical procedure today, otherwise he would be taking the
    4   lead, but he asked me to take the lead in light of that
    5   procedure.
    6              Your Honor, I just had a question about your ruling
    7   with respect to the issue of marshalling and the way that we
    8   would need to revise this form of final DIP order.         You said
    9   that it would be all right for the DIP lender to have a lien on
   10   unencumbered assets, but then you said that the DIP lender
   11   should look first to the already encumbered assets and then to

   12   the unencumbered?
   13              THE COURT:    Correct.
   14              MR. LITVAK:    So -- okay, so basically your ruling is
   15   that the lender should marshal in that respect; is that
   16   correct?
   17              THE COURT:    If you're going to call that marshal, yes,

   18   then that is correct.
   19              MR. LITVAK:    Okay.     Great.   And then the second
   20   question that I had, with respect to the prohibited-purposes
   21   provision, there is a cap in the order on the committee's
   22   investigation budget with respect to the pre-petition lender
   23   liens and claims.     It was 25,000 dollars, and it was increased
   24   to 50,000 dollars.
   25              THE COURT:    Um-hum.




                         eScribers, LLC | (973) 406-2250
                   operations@escribers.net | www.escribers.net
Case 9:19-bk-11573-MB Doc 525 Filed 11/18/19 Entered 11/18/19 14:51:00   Desc
                       Main Document    Page 22 of 36
                   IPIC-GOLD CLASS ENTERTAINMENT, LLC, ET AL.                   15

    1             MR. LITVAK:   I take it that the Court would approve
    2   that cap; is that correct?
    3             THE COURT:    Yes.   My understanding is that the -- my
    4   recollection of the hearing is that the committee counsel
    5   agreed that it would stay within the limits that it had
    6   negotiated.
    7             MR. DEAN:    That's correct, Your Honor.
    8             THE COURT:    The 50,000 dollars.
    9             MR. LITVAK:   Okay, thank you, Your Honor.
   10             And then one other question on that same prohibited-
   11   purposes provision.     You said that it would -- you would

   12   approve a customary provision that the committee could not use
   13   cash collateral or DIP proceeds to sue the DIP lender.       Would
   14   that also apply to the pre-petition lender?
   15             THE COURT:    Yes.
   16             MR. LITVAK:   And here it's the same parties.
   17             THE COURT:    Yes.

   18             MR. LITVAK:   Okay, thank you, Your Honor.     I think,
   19   with that, and certainly subject to discussing it with DIP
   20   counsel, we would be in a position, from the debtors'
   21   perspective, to revise the form of final DIP order, circulate
   22   it amongst the parties, and then hopefully submit it to the
   23   Court with everyone's agreement.
   24             THE COURT:    That's fine.   I assume that the lenders'
   25   counsel needs to speak with their client about the Court's




                        eScribers, LLC | (973) 406-2250
                  operations@escribers.net | www.escribers.net
Case 9:19-bk-11573-MB  Doc 525 Filed 11/18/19 Entered 11/18/19 14:51:00   Desc
                        Main Document    Page 23 of 36
                    IPIC-GOLD CLASS ENTERTAINMENT, LLC, ET AL.                   16

    1   ruling.   And to the extent that the lenders are willing to lend
    2   on these terms, then I would expect to see a revised form of
    3   order.    But I expect those discussions to take place.
    4             MR. FALGOWSKI:    Yes, Your Honor.    For the record, Cory
    5   Falgowski on behalf of RSA.        That's -- I was about to rise to
    6   make that comment, that we will need to talk to our client
    7   about some of the Court's rulings.       And then we would expect to
    8   circle back with the parties after we have those conversations.
    9             THE COURT:    Yes.
   10             MR. DEAN:    Your Honor, I think we covered everything.
   11   I just wanted to stand because you asked -- I think all the

   12   issues that we discussed at the hearing were covered by the
   13   ruling.   So thanks for --
   14             THE COURT:    Okay.
   15             MR. DEAN:    -- staying late and giving us such a
   16   thoughtful ruling.     We appreciate it.
   17             THE COURT:    Well --

   18             MR. DEAN:    Thank you.
   19             THE COURT:    -- not a problem.    And as I said, I wanted
   20   to give it to you today because I knew that lenders' counsel
   21   would need time to circle up with their client and those
   22   discussions that need to take place.        So thank you.
   23             MR. DEAN:    Thank you very much.
   24             THE COURT:    We're --
   25             MR. DEAN:    Have a good night.




                         eScribers, LLC | (973) 406-2250
                   operations@escribers.net | www.escribers.net
Case 9:19-bk-11573-MB Doc 525 Filed 11/18/19 Entered 11/18/19 14:51:00   Desc
                       Main Document    Page 24 of 36
                   IPIC-GOLD CLASS ENTERTAINMENT, LLC, ET AL.                   17

    1             THE COURT:    -- we're adjourned.   Good night.
    2             MR. LITVAK:   Thank you, Your Honor.
    3        (Whereupon these proceedings were concluded at 5:29 PM)
    4
    5
    6
    7
    8
    9
   10
   11

   12
   13
   14
   15
   16
   17

   18
   19
   20
   21
   22
   23
   24
   25




                        eScribers, LLC | (973) 406-2250
                  operations@escribers.net | www.escribers.net
Case 9:19-bk-11573-MB   Doc 525 Filed 11/18/19 Entered 11/18/19 14:51:00   Desc
                        Main Document     Page 25 of 36
                                                                                  18

    1
    2                                  I N D E X
    3                                   RULINGS
    4                                                    Page     Line
    5   The DIP lenders will be entitled to a              11        8
    6   lien on unencumbered assets for their
    7   new money.
    8   The pre-petition lenders will have a               11       14
    9   lien on unencumbered assets to the
   10   extent of diminution that will be
   11   proved in the future.

   12   The unencumbered assets will not                   11       21
   13   advantage the pre-petition lending,
   14   except to the extent of diminution.
   15   506(c) and 552 waivers are not                     12        9
   16   permitted at this stage.
   17   The prohibited-purposes provision is               12       17

   18   not approved.
   19   The Court will approve a customary                 12       22
   20   provision that the DIP collateral may
   21   not be used to sue the DIP lender.
   22   The committee budget is set at 400,000             12       24
   23   dollars; the Court reserves the right
   24   to reallocate professional fees.
   25




                        eScribers, LLC | (973) 406-2250
                  operations@escribers.net | www.escribers.net
Case 9:19-bk-11573-MB   Doc 525 Filed 11/18/19 Entered 11/18/19 14:51:00   Desc
                        Main Document     Page 26 of 36
                                                                                  19

    1
    2                         C E R T I F I C A T I O N
    3
    4   I, Penina Wolicki, certify that the foregoing transcript is a
    5   true and accurate record of the proceedings.
    6
    7
    8                                           September 18, 2019
    9   ______________________________          ____________________
   10   PENINA WOLICKI (CET-569)                DATE
   11   AAERT Certified Transcriber CET-569

   12
   13   eScribers, LLC
   14   352 Seventh Avenue, Suite #604
   15   New York, NY 10001
   16   (973) 406-2250
   17   operations@escribers.net

   18
   19
   20
   21
   22
   23
   24
   25




                        eScribers, LLC | (973) 406-2250
                  operations@escribers.net | www.escribers.net
Case 9:19-bk-11573-MB            Doc 525       Filed 11/18/19      Entered 11/18/19 14:51:00             Desc
   IPIC-GOLD CLASS ENTERTAINMENT   LLC, et al.Page
                          Main Document                           27 of 36
   Case No. 19-11739(LSS)                                                                              September 17, 2019

                               8:23;15:14             5:10                   6:15                   contested (1)
              A             appreciate (1)          basis (1)             circle (2)                  8:11
                               16:16                  9:23                   16:8,21                context (2)
    accept (1)              approach     (1)        behalf (3)            Circuit's (1)               12:1;13:7
       8:18                    8:23                   13:16,20;16:5          5:13                   conversations (1)
    actions (2)             appropriate (3)         believes (1)          circulate (1)               16:8
       10:3;11:5               5:18;11:12;13:3        9:25                   15:21                  Cory (1)
    acts (1)                appropriately     (1)   benefit (3)           circumstances (1)           16:4
       5:22                    13:15                  6:15;7:4,5             12:11                  cost (1)
    actually (1)            appropriateness (1)     better (1)            claim (2)                   9:23
       14:2                    8:24                   11:1                   12:5,8                 costly (1)
    additional (1)          approve   (6)           books (1)             claims (11)                 11:2
       7:20                    5:21,24;12:17,22;      9:23                   9:13,24;10:1,16,       Counsel (6)
    adequate (15)              15:1,12              both (1)                 18,19,20,20,21;11:6;     5:3;13:21;15:4,20,
       5:15;6:7;7:7,10,     approving     (2)         8:12                   14:23                    25;16:20
       14,19;8:11,14,17,18,    9:3;11:21            BR (1)                clear (1)                 course (3)
       25;9:2,4;11:14;12:5 approximately (1)          5:12                   13:13                    5:20;10:3,12
    adjourned (1)              9:14                 BROWN (1)             client (3)                COURT (29)
       17:1                 around (1)                4:7                    15:25;16:6,21            5:2,21,22,24;6:21,
    administrative (1)         5:4                  budget (6)            Code (6)                    24;8:16,17,23,25;
       12:15                ASHBY     (1)             10:4,7,8;12:24;        6:10,14;7:7,13,15,       9:3;13:23,25;14:13,
    admonish (1)               4:17                   13:2;14:22             22                       17,25;15:1,3,8,15,17,
       13:4                 assertion (1)           Buschman's (1)        collateral (9)              23,24;16:9,14,17,19,
    advantage (2)              12:13                  5:11                   5:16,17;6:20;7:20;       24;17:1
       9:6;11:22            assets (15)             business (3)             11:20;12:14,19,23;     courts (3)
    Again (2)                  6:4;8:1,6;9:19,21;     6:22;7:1;10:22         15:13                    6:9,12;7:10
       7:8;12:7                11:8,9,13,16,22;     buyer (2)             comment (1)               court's (3)
    against (1)                12:3,3,6;14:10,11      10:11,12               16:6                     6:25;15:25;16:7
       11:7                 assume   (1)                                  commercial (1)            covered (2)
    agreed (2)                 15:24                          C              9:24                     16:10,12
       11:4;15:5            attempted (1)                                 committee (9)             credit (7)
    agreement (3)              6:1                  call (1)                 9:20,24;12:24;           5:19;6:1,3,3,3,4;
       7:2;9:18;15:23       attempts (1)              14:17                  13:4,5,11,14;15:4,12     10:9
    Alabama (2)                6:2                  called (1)            committee's (1)           creditors (3)
       9:10,11              Attorneys    (3)          8:15                   14:21                    6:15;7:18,18
    ALLEN (1)                  4:3,13,18            calling (1)           complicated (1)           creditors' (1)
       4:12                 authorization (1)         11:24                  8:3                      6:11
    almost (1)                 5:21                 can (2)               concessions (1)           critical (1)
       8:7                  available   (2)           8:25;9:3               11:4                     10:15
    alternative (1)            6:2;11:1             cap (2)               concluded (1)             current (1)
       11:1                 avoidance (2)             14:21;15:2             17:3                     8:7
    AMC (1)                    10:3;11:5            care (1)              condition (2)             customary (2)
       10:1                                           10:6                   7:9;11:21                12:22;15:12
    Ames (5)                            B           case (7)              conduct (1)
       5:11,19;6:24;8:22;                             6:13;8:8;10:1,23;      6:13                             D
       12:21                back (3)                  12:10,13;13:7       confers (1)
    among (1)                  5:10;12:4;16:8       case-by-case (3)         6:14                   D&O (1)
       13:3                 backdrop     (1)          7:6,21;8:23         confines (1)                9:25
    amongst (1)                11:7                 cases (7)                6:23                   days (1)
       15:22                balance (1)               5:11,15,17;7:22;    Congress (1)                8:2
    amount (1)                 6:10                   8:7,9;13:2             6:10                   deal (4)
       12:8                 BALLARD        (1)      cash (4)              consensual (1)              8:12,19,20;9:2
    and/or (1)                 4:2                    5:17;6:20;12:19;       8:12                   DEAN (7)
       7:20                 Bankruptcy (6)            15:13               consistent (1)              13:19;15:7;16:10,
    anticipates (1)            6:14;7:3,15;8:10;    certain (2)              6:22                     15,18,23,25
       10:7                    9:6;10:23              9:21;11:4           constitutes (1)           debt (3)
    appeal (1)              banks (1)               certainly (1)            11:19                    8:1,4,5
       10:2                    7:25                   15:19               contain (2)               debtor (10)
    appears (1)             bargained-for     (1)   challenged (2)           7:2;9:5                  5:25;6:2,7;8:12;
       7:7                     7:16                   10:22,24            contemplate (2)             9:14;10:2,17;11:3;
    applied (1)             basically (1)           changes (1)              7:8,10                   12:13;13:22
       9:8                     14:14                  8:21                contemplates (1)          debtors (3)
    apply (2)               basics  (1)             Chapter (1)              7:13                     6:10;7:25;13:11

   Min-U-Script®                              eScribers, LLC | (973) 406-2250                          (1) accept - debtors
                                        operations@escribers.net | www.escribers.net
Case 9:19-bk-11573-MB            Doc 525        Filed 11/18/19       Entered 11/18/19 14:51:00              Desc
   IPIC-GOLD CLASS ENTERTAINMENT   LLC, et al.Page
                          Main Document                             28 of 36
   Case No. 19-11739(LSS)                                                                                September 17, 2019

    debtors' (8)                 10:5                 expiration (1)              13:5,6               Inc (3)
      9:17,18,19,23;          distributors (1)          10:8                    front (1)                 4:8;5:12,13
      10:22;13:9,13;15:20        10:10                explanation (1)             9:8                  include (1)
    debtor's (2)              dollars (10)              10:9                    FROST (1)                 9:21
      8:5,6                      9:14,16,23;10:16,    extent (3)                  4:7                  includes (1)
    debtors-in-possession (2)    17,21;12:25;14:23,     11:16,23;16:1           funders (2)               6:6
      6:18,21                    24;15:8                                          7:25;8:4             including (2)
    decided (2)               during (1)                        F               Further (1)               5:17;9:4
      5:9;6:16                   10:23                                            8:5                  increased (2)
    decision (3)              duties (1)              F3d (1)                   future (1)                12:25;14:23
      5:11,13,14                 6:23                    5:14                     11:17                informed (1)
    decisions (1)                                     facts (1)                                           5:22
      7:10                               E               12:9                            G             insisted (1)
    declaration (1)                                   FALGOWSKI (2)                                       8:10
      9:17                    early (1)                  16:4,5                 GAMBLE (1)             instance (1)
    definition (1)               6:13                 Federal (1)                 4:12                    10:5
      11:17                   economic (1)               4:3                    GEDDES (1)             intellectual (1)
    demonstrates (1)             10:24                fees (1)                    4:17                    5:9
      5:25                    Employees' (1)             13:7                   giving (2)             into (1)
    Department (1)               9:10                 fiduciary (1)               13:5;16:15              10:25
      5:12                    encumbered (4)             6:23                   GOLD (1)               intrusive (1)
    derivatively (1)             6:4;9:21;12:3;       fifteen (1)                 4:9                     6:1
      13:16                      14:11                   9:15                   good (2)               investigation (2)
    describing (1)            enjoy (1)               fight (2)                   16:25;17:1              13:14;14:22
      12:18                      6:18                    8:11;11:2              Great (1)              issue (4)
    determination (2)         enough (1)              fights (1)                  14:19                   11:10;13:8,8;14:7
      7:6,21                     9:25                    7:8                    GREGER (1)             issues (3)
    determine (1)             entire (1)              filing (1)                  4:14                    8:23;13:18;16:12
      8:16                       9:4                     8:10                   GREGORY (1)            IV-PPII-Retail (1)
    determining (1)           entitled (3)            final (2)                   4:19                    4:13
      5:21                       7:19;11:9;13:15         14:8;15:21             grounds (1)
    Development (2)           ESQ (4)                 finally (2)                 7:1                               J
      5:13;9:22                  4:4,9,14,19             6:4;11:3               Group (2)
    different (1)             estate (4)              financial (1)               4:8;5:13             Jeff (1)
      7:23                       7:4;9:7;13:3,16         8:22                                            14:1
    diminution (6)            even (1)                financing (21)                     H             Jones (1)
      7:14,21;11:16,18,          7:18                    5:8,15,24;6:6,9,12;                             13:21
      19,23                   event (1)                  7:2,23;8:2,13,18,24;   hand (2)               Judge (2)
    DIP (23)                     12:16                   9:1,3;10:23,24;11:1;     13:5,6                 5:11;13:1
      5:8,15;8:8,13,18;       everyone's (1)             12:1,2,4,19            hearing (2)            judgment (3)
      9:1,3,11;10:23;11:8;       15:23                findings (1)                15:4;16:12             6:22;7:1;10:22
      12:1,2,4,19,22,23;      evidence (3)               11:19                  hearings (1)           juggling (1)
      14:8,9,10;15:13,13,        5:25;10:15,25        fine (1)                    10:25                  5:3
      19,21                   exactly (1)                15:24                  HEILMAN (1)            junior (1)
    DIPs (1)                     12:20                First (5)                   4:4                    6:4
      8:15                    except (2)                 5:24;6:2;11:11;        hit (1)
    disbursements (1)            5:19;11:23              12:3;14:11               13:17                          K
      10:7                    exception (1)           first-day (3)             Honor (9)
    discovered (1)               8:7                     9:17;10:17,18            13:20;14:1,6;15:7,   keenly (1)
      9:20                    exercise (1)            focused (1)                 9,18;16:4,10;17:2      13:4
    discretion (5)               6:22                    6:12                   hopeful (1)            keep (1)
      5:23,23;6:8,25;9:3      exercised (1)           follows (1)                 10:13                  12:25
    discuss (1)                  7:2                     9:9                    hopefully (1)          knew (1)
      5:15                    exercising (2)          food (1)                    15:22                  16:20
    discussed (2)                6:8;9:2                 10:10
      11:25;16:12             expect (3)              form (4)                            I                         L
    discussing (1)               16:2,3,7                7:19;14:8;15:21;
      15:19                   expectations (1)           16:2                   impermissibly (1)      language (1)
    discussion (1)               6:11                 Fort (1)                    9:6                     13:11
      5:8                     expense (1)                4:18                   important (1)          late (1)
    discussions (2)              9:7                  fourteen (1)                5:11                    16:15
      16:3,22                 expenses (1)               10:21                  inappropriate (1)      layers (1)
    disputed (1)                 12:15                free (2)                    12:21                   8:3

   Min-U-Script®                               eScribers, LLC | (973) 406-2250                            (2) debtors' - layers
                                         operations@escribers.net | www.escribers.net
Case 9:19-bk-11573-MB             Doc 525        Filed 11/18/19     Entered 11/18/19 14:51:00               Desc
   IPIC-GOLD CLASS ENTERTAINMENT   LLC, et al.Page
                          Main Document                            29 of 36
   Case No. 19-11739(LSS)                                                                                 September 17, 2019

    LBA (1)                     4:7,13,18;13:9       NATSIS (1)              PA (1)                      17:3
       4:13                   LLP (2)                  4:12                    4:17                    Pomerantz (1)
    lead (2)                    4:2,12               necessary (1)           PACA/PASA (1)               14:1
       14:4,4                 loan (2)                 12:4                    10:16                   position (1)
    leaseholds (1)              8:14;9:18            need (6)                Pachulski (1)               15:20
       9:22                   long (1)                 5:5;12:14;14:8;         13:21                   possibly (1)
    least (2)                   7:2                    16:6,21,22            package (2)                 10:20
       6:1;10:5               look (3)               needs (2)                 8:19;9:8                post-petition (3)
    LECK (1)                    9:3;13:6;14:11         10:23;15:25           packaged (1)                5:20;8:2;12:15
       4:12                                          negotiated (1)            8:19                    potentially (1)
    Lee (1)                            M               15:6                  paid (4)                    10:4
       4:18                                          negotiating (1)           10:5,16,17;12:15        power (2)
    lend (1)                  making (3)               6:19                  paragraph (1)               6:19;9:6
       16:1                     7:10;11:7,18         new (3)                   12:18                   powers (2)
    lender (22)               MALLORY (1)              9:9;11:10,13          part (1)                    6:14;7:3
       6:19;7:12,16;8:8,        4:12                 new-money (1)             6:18                    practical (1)
       8,10,12,16,17;9:7,9,   markets (1)              8:13                  particular (2)              5:8
       13;11:3;12:2,6,23;       8:22                 night (2)                 5:22;11:4               pre- (4)
       14:9,10,15,22;15:13,   marshal (2)              16:25;17:1            particularly (1)            7:15;9:11;11:19;
       14                       14:15,17             nonconsensual (1)         6:19                      12:5
    lenders (6)               marshalling (3)          7:8                   parties (5)               pre-determining (1)
       9:11,12;11:9,15;         11:24,25;14:7        note (2)                  5:7;13:9;15:16,22;        12:8
       13:11;16:1             MATKINS (1)              11:3;12:12              16:8                    prejudice (1)
    lenders' (3)                4:12                 Notwithstanding (2)     parties-in-interest (1)     6:13
       11:20;15:24;16:20      Max (1)                  8:21;9:20               6:16                    pre-petition (15)
    lender's (1)                13:20                                        party (2)                   5:16;6:20;7:11,18;
       5:16                   may (4)                          O               10:22,24                  8:2,4,5,8,14;9:13,18;
    lending (4)                 5:24;7:19;12:23;                             party-in-interest (1)       11:15,22;14:22;
       5:20;7:9;11:21,23        13:24                objection (1)             7:5                       15:14
    lengthy (1)               meaning (1)               11:12                pay (1)                   pretty (1)
       12:18                    13:3                 obligation (1)            12:4                      5:5
    LESLIE (1)                means (1)                 9:18                 payment (1)               preventing (1)
       4:4                      11:18                obtain (2)                6:11                      6:16
    level (2)                 medical (1)               6:1,2                payments (1)              Prime (1)
       5:8,9                    14:3                 often (2)                 7:20                      4:8
    leverage (3)              merits (1)                7:25;8:3             period (2)                priming (4)
       6:15;7:3;9:5             6:17                 one (7)                   10:8,9                    6:5,6;7:8;11:2
    licenses (1)              MICHAEL (1)               6:20;8:9,19,19;      periodic (1)              principles (1)
       9:24                     4:14                    9:2;10:5;15:10         7:20                      8:22
    lien (6)                  million (6)            ones (1)                permit (2)                priority (2)
       6:4,6,20;11:9,15;        9:9,14,16,23;           7:24                   7:1;12:10                 6:3;10:18
       14:9                     10:16,21             ongoing (1)             permitted (1)             problem (2)
    liened (1)                mindful (1)               10:13                  6:22                      13:12;16:19
       11:5                     8:25                 only (4)                permitting (1)            procedure (2)
    liens (2)                 missed (1)                5:25;13:8;14:2,2       7:9                       14:3,5
       6:5;14:23                13:18                order (6)               perspective (1)           proceedings (1)
    light (1)                 money (3)                 5:9;11:17;14:8,21;     15:21                     17:3
       14:4                     9:9;11:10,13            15:21;16:3           petition (4)              proceeds (2)
    limits (2)                more (3)               orders (2)                7:16;9:12;11:20;          10:1;15:13
       13:5;15:5                7:24,25;8:1             10:17,18               12:6                    process (4)
    line (1)                  motions (1)            ordinary (1)            piece (1)                   6:15;7:3;9:6;10:13
       14:2                     6:16                    5:20                   8:13                    professional (1)
    liquor (2)                movie (1)              otherwise (2)           place (2)                   13:7
       9:24;10:11               10:10                   13:15;14:3             16:3,22                 professionals (1)
    listen (1)                much (2)               out (2)                 placed (1)                  13:3
       14:2                     7:4;16:23               12:3,13                10:25                   professionals' (1)
    little (1)                multiple (1)           outstanding (1)         players (1)                 13:2
       6:19                     8:3                     10:10                  9:1                     prohibit (1)
    Litvak (11)               must (2)               owed (1)                plays (1)                   13:14
       13:20,20,24;14:1,        6:7,9                   9:13                   12:13                   prohibited (1)
       14,19;15:1,9,16,18;                                                   Please (1)                  12:18
       17:2                            N                       P               5:2                     prohibited- (1)
    LLC (4)                                                                  PM (1)                      15:10

   Min-U-Script®                               eScribers, LLC | (973) 406-2250                          (3) LBA - prohibited-
                                         operations@escribers.net | www.escribers.net
Case 9:19-bk-11573-MB            Doc 525       Filed 11/18/19       Entered 11/18/19 14:51:00            Desc
   IPIC-GOLD CLASS ENTERTAINMENT   LLC, et al.Page
                          Main Document                            30 of 36
   Case No. 19-11739(LSS)                                                                              September 17, 2019

    prohibited-purposes (2) recognize (1)            rule (2)                standards (1)             16:6
      12:17;14:20               6:9                    5:4,9                    5:18                talked (1)
    projected (1)            recognizing (1)         ruling (6)              Stang (1)                 13:10
      10:7                      10:19                  5:6;14:6,14;16:1,        13:21               talking (1)
    proposed (2)             recollection (1)          13,16                 state (1)                 12:1
      6:12,19                   15:4                 rulings (3)                11:11               tax (1)
    protect (1)              record (1)                11:7;13:17;16:7       statement (1)             10:15
      7:11                      16:4                                            9:20                TAYLOR (1)
    protected (1)            rejection (1)                     S             states (2)                4:19
      12:6                      10:20                                           5:19;9:17           TDC (1)
    protection (15)          relate (1)              sales (1)               status (1)                4:18
      5:16;6:7;7:7,11,          10:10                   10:13                   6:3                 Teachers' (1)
      14,19;8:11,14,17,19,   remaining (2)           same (2)                stay (1)                  9:10
      25;9:2,5;11:14;12:5       10:18;13:8              15:10,16                15:5                teaches (1)
    protective (1)           remand (1)              scheduled (2)           staying (1)               12:7
      8:15                      10:3                    10:19,21                16:15               TELEPHONICALLY (4)
    proved (1)               reminds (1)             seated (1)              still (1)                 4:4,9,14,19
      11:16                     5:17                    5:2                     8:22                tells (1)
    proven (1)               rent (2)                Second (2)              stipulation (1)           8:17
      7:20                      10:4,5                  6:6;14:19               13:13               terms (9)
    provide (2)              reorganized (1)         Section (3)             stipulations (2)          6:12;7:3;8:13,14,
      7:15;11:15                6:11                    6:25;7:9,15             10:25;13:9             24;9:5;10:24;11:1;
    provided (1)             repay (1)               secured (7)             Stores (1)                16:2
      7:14                      12:2                    6:5;7:11,16;8:4,6;      5:12                thanks (1)
    provision (7)            represents (1)             9:19;11:13           struck (1)                16:13
      12:17,20,20,22;           9:14                 seeking (1)                6:10                therefore (1)
      14:21;15:11,12         request (1)                6:10                 structures (1)            8:1
    provisions (1)              8:25                 seven (1)                  8:3                 Third (1)
      9:5                    requires (2)               9:21                 stub (1)                  5:12
    purpose (1)                 5:20;7:6             Shannon (1)                10:4                thirteen (1)
      7:4                    reserve (1)                13:1                 subject (2)               9:15
    purposes (2)                13:1                 show (2)                   11:6;15:19          though (1)
      12:18;15:11            reserving (1)              6:7;10:25            submit (1)                8:9
    put (1)                     13:6                 shows (1)                  15:22               thoughtful (1)
      9:8                    resolve (1)                10:15                substantially (1)         16:16
                                13:10                significant (3)            9:19                tilt (1)
                Q            respect (9)                5:7;8:21;10:20       successful (1)            6:13
                                6:8,21;11:8,14;      simpler (1)                10:2                today (4)
    quite (1)                   12:9;14:7,15,20,22      7:24                 sue (3)                   5:4,4;14:3;16:20
      5:5                    results (1)             sixteen (1)                12:23;13:15;15:13   TODD (1)
                                10:14                   9:9                  sufficient (1)            4:7
                R            Retirement (2)          solve (1)                  7:11                told (1)
                                9:10,11                 13:12                suggest (1)               8:9
    Rather (2)               reversing (1)           Sometimes (1)              7:22                tort (1)
      8:11,17                   10:2                    8:15                 suggests (1)              9:24
    re (2)                   Reviewing (1)           somewhat (2)               12:21               trade (1)
      5:11,13                   5:17                    5:8,9                summarized (1)            9:15
    read (1)                 revise (2)              Sorry (1)                  6:24                traditional (1)
      5:10                      14:8;15:21              5:3                  superpriority (1)         7:25
    reality (1)              revised (1)             SPAHR (1)                  11:6                transaction (5)
      9:1                       16:2                    4:2                  suppliers (1)             5:22,24;8:13,19;
    realize (1)              right (3)               speak (2)                  9:15                   9:4
      5:5                       13:1,6;14:9             13:24;15:25          surcharge (1)          tune (1)
    reallocate (1)           rights (2)              specific (1)               12:14                  13:4
      13:2                      6:14;7:17               9:25                 Swedeland (4)          two (1)
    Realty (1)               rise (1)                stage (2)                  5:13;7:13;8:22;        5:10
      4:3                       16:5                    6:13;12:10              12:7                type (2)
    reasonable (1)           robust (1)              stages (1)              System (2)                12:20,20
      7:1                       10:13                   9:22                    9:10,11             types (2)
    reasonably (1)           RONALD (1)              stand (1)                                         7:23;8:4
      6:1                       4:9                     16:11                           T
    recall (1)               RSA (1)                 standard (1)                                             U
      13:10                     16:5                    6:24                 talk (1)

   Min-U-Script®                              eScribers, LLC | (973) 406-2250               (4) prohibited-purposes - types
                                        operations@escribers.net | www.escribers.net
Case 9:19-bk-11573-MB          Doc 525         Filed 11/18/19     Entered 11/18/19 14:51:00     Desc
   IPIC-GOLD CLASS ENTERTAINMENT   LLC, et al.Page
                          Main Document                          31 of 36
   Case No. 19-11739(LSS)                                                                     September 17, 2019

    UCCs (1)                 13:21
      9:25
    Um-hum (1)                          1
      14:25
    unbounded (1)          11 (1)
      5:23                   6:15
    under (3)              115 (1)
      6:9,25;9:18            5:12
    undersecured (1)       16 (1)
      7:18                   5:14
    unencumbered (11)      1990 (1)
      8:1;10:1;11:8,9,       5:12
      13,15,22;12:3,6;     1994 (1)
      14:10,12               5:14
    unsecured (5)
      5:19;6:3;8:1;9:15;                2
      10:19
    unusual (1)            205 (1)
      8:5                    9:14
    up (3)                 25,000 (1)
      11:5;13:11;16:21       14:23
    use (2)
      5:16;15:12                        3
    used (4)
      12:19,19,23;13:14    34 (1)
    utilized (1)             5:12
      6:25                 361 (1)
                             7:15
                V          363 (1)
                             7:9
    value (2)              364 (2)
      7:14,16                6:25;7:10
    various (2)            364b (1)
      9:22;13:10             6:9
    vehicles (1)           385,000 (1)
      7:24                   10:17
    vendors (2)
      9:15;10:15                        4
                W          4.8 (1)
                             10:16
    waiver (1)             400,000 (1)
      12:10                  12:25
    Washington (1)
      4:8                               5
    way (2)
      6:24;14:7            5.8 (1)
    ways (1)                 9:23
      13:10                5:29 (1)
    Whereupon (1)            17:3
      17:3                 50,000 (2)
    willing (2)              14:24;15:8
      8:18;16:1            506c (1)
    wins (1)                 12:9
      10:2                 552 (2)
    within (1)               5:14;12:9
      15:5
    written (1)
      7:23

                Z
    Ziehl (1)

   Min-U-Script®                               eScribers, LLC | (973) 406-2250                    (5) UCCs - 552
                                         operations@escribers.net | www.escribers.net
        Case 9:19-bk-11573-MB                     Doc 525 Filed 11/18/19 Entered 11/18/19 14:51:00                                      Desc
                                                  Main Document     Page 32 of 36
                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                    10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled (specify): SUPPLEMENTAL OBJECTION OF THE OFFICIAL
COMMITTEE OF UNSECURED CREDITORS TO: EMERGENCY MOTION FOR AN ORDER: (1) AUTHORIZING THE
TRUSTEE TO OBTAIN SECURED PRIMING SUPERPRIORITY FINANCING; (2) AUTHORIZING CONTINUED USE OF
CASH COLLATERAL; (3) SCHEDULING A FINAL HEARING; AND (4) GRANTING RELATED RELIEF [Docket
No. 474] will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d);
and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
November 19, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) November 19, 2019, I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
mailing to the judge will be completed no later than 24 hours after the document is filed.

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) November 19, 2019, I
served the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in
writing to such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a
declaration that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the
document is filed.

 VIA OVERNIGHT DELIVERY
 Honorable Martin R. Barash
 U.S. Bankruptcy Court
 21041 Burbank Boulevard, Suite 342 / Courtroom 303
 Woodland Hills, CA 91367-6603

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  November 19, 2019              Nancy H. Brown                                                  /s/ Nancy H. Brown
  Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:326048.1 38336/002
        Case 9:19-bk-11573-MB
                       Doc 525 Filed 11/18/19 Entered 11/18/19 14:51:00                                                             Desc
                        Main Document    Page 33 of 36
SERVICE INFORMATION FOR CASE NO. 19-bk-11573-MB

    1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

        William C Beall will@beallandburkhardt.com,                                  Darren L Patrick dpatrick@omm.com, darren-patrick-
         carissa@beallandburkhardt.com                                                 1373@ecf.pacerpro.com
        Alicia Clough aclough@loeb.com,                                              Jeffrey N Pomerantz jpomerantz@pszjlaw.com
         mnielson@loeb.com,ladocket@loeb.com                                          Todd C. Ringstad becky@ringstadlaw.com,
        Marc S Cohen mscohen@loeb.com, klyles@loeb.com                                arlene@ringstadlaw.com
        Alec S DiMario alec.dimario@mhllp.com,                                       Mitchell E Rishe mitchell.rishe@doj.ca.gov
         debra.blondheim@mhllp.com;Syreeta.shoals@mhllp.com                           Sonia Singh ss@dgdk.com,
        Karl J Fingerhood karl.fingerhood@usdoj.gov,                                  danninggill@gmail.com,ssingh@ecf.inforuptcy.com
         efile_ees.enrd@usdoj.gov                                                     Daniel A Solitro dsolitro@lockelord.com,
        H Alexander Fisch Alex.Fisch@doj.ca.gov                                       ataylor2@lockelord.com
        Don Fisher dfisher@ptwww.com, tblack@ptwww.com                               Ross Spence ross@snowspencelaw.com,
        Brian D Fittipaldi brian.fittipaldi@usdoj.gov                                 janissherrill@snowspencelaw.com;donnasutton@snowspe
        Gisele M Goetz gmgoetz@hbsb.com,                                              ncelaw.com;brittanyDecoteau@snowspencelaw.com
         ggoetz@collegesoflaw.edu                                                     Christopher D
        Karen L Grant kgrant@silcom.com                                               Sullivan csullivan@diamondmccarthy.com,
        Ira S Greene Ira.Greene@lockelord.com                                         mdomer@diamondmccarthy.com;kmartinez@diamondmcc
        Matthew C. Heyn Matthew.Heyn@doj.ca.gov,                                      arthy.com
         mcheyn@outlook.com                                                           Jennifer Taylor jtaylor@omm.com
        Brian L Holman b.holman@musickpeeler.com                                     John N Tedford jtedford@dgdk.com,
        Eric P Israel eisrael@dgdk.com,                                               danninggill@gmail.com;jtedford@ecf.inforuptcy.com
         danninggill@gmail.com;eisrael@ecf.inforuptcy.com                             Salina R Thomas bankruptcy@co.kern.ca.us
        Razmig Izakelian razmigizakelian@quinnemanuel.com                            Patricia B Tomasco pattytomasco@quinnemanuel.com,
        Alan H Katz akatz@lockelord.com                                               barbarahowell@quinnemanuel.com;cristinagreen@quinne
        John C Keith john.keith@doj.ca.gov                                            manuel.com
        Jeannie Kim jkim@friedmanspring.com                                          Fred Whitaker lshertzer@cwlawyers.com
        Michael Authur McConnell                                                     William E. Winfield wwinfield@calattys.com,
         (TR) Michael.mcconnell@kellyhart.com                                          scuevas@calattys.com
        Brian M Metcalf bmetcalf@omm.com                                             Emily Young pacerteam@gardencitygroup.com,
        David L Osias dosias@allenmatkins.com,                                        rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.co
         bcrfilings@allenmatkins.com,kdemorest@allenmatkins.co                         m
         m,csandoval@allenmatkins.com                                                 Aaron E de Leest aed@dgdk.com,
                                                                                       danninggill@gmail.com;adeleest@ecf.inforuptcy.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:326048.1 38336/002
     Case 9:19-bk-11573-MB                   Doc 525 Filed 11/18/19 Entered 11/18/19 14:51:00                                       Desc
                                             Main Document     Page 34 of 36


    2. SERVED BY EMAIL

 NAME                                                                        EMAIL
 AKIN GUMP STRAUS HAUER & FELD                                               SDDAVIS@AKINGUMP.COM
 ALLEN MATKINS LECK GAMBLE                                                   JMEEDER@ALLENMATKINS.COM
 ALLEN MATKINS LECK GAMBLE MALLORY & NATSIS LLP                              DOSIAS@ALLENMATKINS.COM;MMARINO@ALLENMATKINS.C
                                                                             OM
 ANDREW KURTH LLP                                                            DZDUNKEWICZ@ANDREWSKURTH.COM
 ATTORNEY GENERAL OF CALIFORNIA                                              MICHAEL.ZARRO@DOJ.CA.GOV
 ATTORNEY GENERAL OF CALIFORNIA                                              MITCHELL.RISHE@DOJ.CA.GOV
 BRIAN CORSON, IN HIS INDIVIDUAL CAPACITY                                    BRIAN@HUBMAC.COM
 CA ATTORNEY GENERAL'S OFFICE                                                PIU@DOJ.CA.GOV
 CALIFORNIA DEPARTMENT OF CONSERVATION                                       SHARON.ARMSTRONG@CONSERVATION.CA.GOV
 CALIFORNIA DEPT. OF FISH & WILDLIFE 5                                       ASKR5@WILDLIFE.CA.GOV
 CALIFORNIA DIVISION OF OIL, GAS &                                           WEBMASTER@CONSERVATION.CA.GOV


 CALIFORNIA EMPLOYMENT DEVELOPMENT DEPT                                      WOTCSUPPORT@EDD.CA.GOV


 CALIFORNIA REGIONAL WATER QUALITY CONTROL BOARD                             CENTRALCOAST@WATERBOARDS.CA.GOV
 CALIFORNIA STATE CONTROLLER                                                 EOINQUIRY@SCO.CA.GOV


 CALIFORNIA STATE LANDS COMMISSION                                           JOHN.KEITH@DOJ.CA.GOV


 CALIFORNIA WATER RESOURCES CONTROL BOARD                                    INFO@WATERBOARDS.CA.GOV


 COLE SCHOTZ P.C.                                                            MWARNER@COLESCHOTZ.COM


 COLORADO DEPT OF PUBLIC HEALTH AND ENVIRONMENT                              CDPHE.INFORMATION@STATE.CO.US
 CONWAY MACKENZIE, INC.                                                      JYOUNG@CONWAYMACKENZIE.COM;DFERTIG@CONWAYMA
                                                                             CKENZIE.COM
 CUMMINS & WHITE, LLP                                                        FWHITAKER@CWLAWYERS.COM;
                                                                             ABOLDUC@CWLAWYERS.COM
 DIAMOND MCCARTHY LLP                                                        ADIAMOND@DIAMONDMCCARTHY.COM
 DIAMOND MCCARTHY LLP                                                        SGIUGLIANO@DIAMONDMCCARTHY.COM
 DIAMOND MCCARTHY LLP                                                        CSULLIVAN@DIAMONDMCCARTHY.COM;ADIAMOND@DIAM
                                                                             ONDMCARTHY.COM
 EPA REGION 9                                                                R9.INFO@EPA.GOV
 ESCOLLE TENANTS IN COMMON                                                   VMARTINEZ@TWITCHELLANDRICE.COM
 FRIEDMAN & SPRINGWATER LLP                                                  EFRIEDMAN@FRIEDMANSPRING.COM;
                                                                             JKIM@FRIEDMANSPRING.COM
 GANONG LAW                                                                  PHIL@GANONGLAW.COM; NANCY@GANONGLAW.COM
 GIBSON, DUNN & CRUTCHER LLP                                                 OADENDORFF@GIBSONDUNN.COM
 GLR, LLC                                                                    VAB@GRERANGROUP.COM

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:326048.1 38336/002
     Case 9:19-bk-11573-MB                   Doc 525 Filed 11/18/19 Entered 11/18/19 14:51:00                                       Desc
                                             Main Document     Page 35 of 36
 NAME                                                                        EMAIL
 HANNA AND MORTON LLP                                                        erenwick@hanmor.com
 HVI CAT CANYON, INC.                                                        RSG@GREKA.COM
 HVI CAT CANYON, INC.                                                        AGD@GREKA.COM
 HVI CAT CANYON, INC.                                                        MEO@GREKA.COM
 LARSEN O'BRIEN LLP                                                          PRIGALI@LARSONOBRIENLAW.COM;
                                                                             SBLEDSOE@LARSONOBRIENLAW.COM;
                                                                             HPARK@LARSONOBRIENLAW.COM;
                                                                             MVASQUEZ@LARSONOBRIENLAW.COM
 LOCKE LORD LLP                                                              IRA.GREENE@LOCKELORD.COM
 LOEB & LOEB LLP                                                             SROSENTHAL@LOEB.COM; MSCOHEN@LOEB.COM;
                                                                             ACLOUGH@LOEB.COM
 LOEB & LOEB LLP                                                             VRUBINSTEIN@LOEB.COM
 MCDOWELL HETHERINGTON LLP                                                   JARROD.MARTIN@MHLLP.COM
 MUSICK, PEELER & GARRETT LLP                                                B.HOLMAN@MUSICKPEELER.COM
 MUSICK, PEELER & GARRETT LLP                                                L.MCAVOY@MUSICKPEELER.COM
 NEW YORK STATE DEPT OF ENVIRONMENTAL CONSERVATION                           CONTACT@DEC.NY.GOV
 O'MELVENY & MYERS LLP                                                       DPATRICK@OMM.COM; EJONES@OMM.COM;
                                                                             BMETCALF@OMM.COM
 O'MELVENY & MYERS LLP                                                       JTAYLOR@OMM.COM
 O'MELVENY & MYERS LLP                                                       DCANTOR@OMM.COM; SINDELICATO@OMM.COM;
                                                                             GSVIRSKY@OMM.COM
 PACHULSKI STANG ZIEHL & JONES LLP                                           SGOLDEN@PSZJLAW.COM;RFEINSTEIN@PSZJLAW.COM
 PACHULSKI STANG ZIEHL & JONES LLP                                           JPOMERANTZ@PSZJLAW.COM;MLITVAK@PSZJLAW.COM
 PACIFIC PETROLEUM CALIFORNIA, INC.                                          JOHN@PPCINC.BIZ
 PG&E                                                                        PGEBANKRUPTCY@PGE.COM;
                                                                             MXTN@PGE.COM;MARCELLUS.TERRY@PGE.COM
 QUINN EMANUEL URQUHART & SULLIVAN, LLP                                      PETERCALAMARI@QUINNEMANUEL.COM
 QUINN EMANUEL URQUHART & SULLIVAN, LLP                                      DEVINVANDERHAHN@QUINNEMANUEL.COM;
                                                                             PATTYTOMASCO@QUINNEMANUEL.COM
 QUINN EMANUEL URQUHART & SULLIVAN, LLP                                      RAZMIGIZAKELIAN@QUINNEMANUEL.COM
 ROCHELLE MCCULLOUGH, LLP                                                    KDM@ROMCLAW.COM; STHOMAS@ROMCLAW.COM
 SANTA BARBARA COUNTY P&D                                                    JZORO@CO.SANTA‐BARBARA.CA.US
 SANTA BARBARA COUNTY TREASURER‐TAX COLLECTOR                                SBTAXES@CO.SANTA‐BARBARA.CA.US
 SANTA BARBARA COUNTY TREASURER‐TAX COLLECTOR                                VMCISAA@CO.SANTA‐BARBARA.CA.US
 SHERRILL A. SCHOEPE                                                         S.WETZLER@MUSICKPEELER.COM
 SNOW SPENCE GREEN LLP                                                       ROSS@SNOWSPENCELAW.COM;
                                                                             CAROLYNCAROLLO@SNOWSPENCELAW.COM
 SPENCER FANE LLP                                                            ERICVANHORN@SPENCERFANE.COM
 STATE OF COLORADO ATTORNEY GENERAL                                          ATTORNEY.GENERAL@COAG.GOV
 THE LAW OFFICE OF SUSAN M. WHALEN                                           SUSAN@WHALENATTORNEY.COM
 UNITED STATES DEPARTMENT OF JUSTICE                                         KARL.FINGERHOOD@USDOJ.GOV
 UNITED STATES DEPARTMENT OF JUSTICE ‐ OUST                                  BRIAN.FITTIPALDI@USDOJ.GOV
 VICTORY OIL                                                                 SMALLBUSINESSTEAM@WOLTERSKLUWER.COM
 WEIL, GOTSHAL & MANGES LLP                                                  RACHAEL.FOUST@WEIL.COM

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:326048.1 38336/002
     Case 9:19-bk-11573-MB                   Doc 525 Filed 11/18/19 Entered 11/18/19 14:51:00                                       Desc
                                             Main Document     Page 36 of 36
 NAME                                                                        EMAIL
 WELTMAN & MOSKOWITZ, LLP                                                    REW@WELTMOSK.COM; MLM@WELTMOSK.COM;
                                                                             AW@WELTMOSK.COM
 WEST COAST WELDING & CONSTR. I                                              MBARBEY@WESTCOASTWELDING.NET
 WILLIAM W. JENNY JR.                                                        CARAMEL@HOTMAIL.COM


3. SERVED VIA U.S. FIRST CLASS MAIL

 ANN JENNY SCHUPP                                 BRUCE S. GELBER                                    CALIFORNIA DEPT. OF TOXIC SUBSTANCE
 C/O M H WHITTIER CORP.                           DEPUTY ASST ATTORNEY GENERAL                       CONTROL
 1600 HUNTINGTON DRIVE                            ENVIRONMENT & NATURAL RESOURCES                    (BERKLEY REGIONAL OFFICE)
 SOUTH PASADENA, CA 91030                         DIVISION                                           700 HEINZ AVENUE SUITE 200
                                                  950 PENNSYLVANIA AVE                               BERKELEY, CA 94710‐2721
                                                  WASHINGTON, DC 20530
 CALIFORNIA FRANCHISE TAX BOARD                   SACRAMENTO, CA 94257‐0500                          CALIFORNIA STATE CONTROLLER
 PO BOX 942857                                    CALIFORNIA OSHA                                    BETTY T. YEE
                                                  1515 CLAY STREET, SUITE 1901                       TAX ADMINISTRATION SECTION
                                                  OAKLAND, CA 94612                                  PO BOX 942850
                                                                                                     SACRAMENTO, CA 94250‐5880
 CHARLES C. ALBRIGHT TRUSTEE                      DIANE T. WALKER                                    FIRST AMERICAN TITLE INSURANCE
 729 WEST 16TH STREET #B8                         748 OCEANVILLE ROAD                                COMPANY
 COSTA MESA, CA 92627                             STONINGTON, ME 04681‐9714                          TRUSTEE FOR UBS AG LONDON BRANCH
                                                                                                     4380 LA JOLLA VILLAGE DRIVE
                                                                                                     SUITE 110
                                                                                                     SAN DIEGO, CA 92122
 HVI CAT CANYON, INC.                             INTERNAL REVENUE SERVICE                           INTERNAL REVENUE SERVICE
 P.O. BOX 5489                                    CENTRALIZED INSOLVENCY OPERATIONS                  (SMALL BUSINESS/SELF‐EMPLOYMENT
 SANTA MARIA, CA 93456                            PO BOX 7346                                        DIV)
                                                  PHILADELPHIA, PA 19101‐7346                        5000 ELLIN ROAD
                                                                                                     LANHAM, MD 20706
 J. P. MORGAN‐CHASE                               NORTHERN CALIFORNIA COLLECTION                     SANTA BARBARA COUNTY ‐APCD
 MICHAEL KERNEY                                   SERVICE, INC.                                      AERON ARLIN GENET
 450 WEST 33RD STREET, 15TH FLOOR                 700 LEISURE LANE                                   260 NORTH SAN ANTONIO RD
 REF: 030057 NASSAU ASSOC‐SABA                    SACRAMENTO, CA 95815                               SANTA BARBARA, CA 93110
 NEW YORK, NY 10041
 STATE OF NEW YORK ATTORNEY                       STONER FAMILY TRUST                                U.S. DEPARTMENT OF TRANSPORTATION
 GENERAL                                          JAMES G. SANFORD TRUSTEE                           1200 NEW JERSEY AVE, SE
 ATTN: LETIA A. JAMES                             100 WEST LIBERTY STREET. SUITE 900                 WASHINGTON, DC 20590
 DEPT. OF LAW                                     RENO, NV 89501
 THE CAPITOL, 2ND FL
 ALBANY, NY 12224
 UBS AG, LONDON BRANCH                            UNITED STATES ATTORNEY'S OFFICE                    W. J. KENNY CORP.
 JULIAN GOULD                                     SOUTHERN DISTRICT OF NEW YORK                      C/O ALLFIRST BANKCORP TRUST C/O
 600 WASHINGTON BLVD.                             ATTN: ANTHONY SUN, ASST. UNITED                    M&T BANK
 STAMFORD, CT 06901                               STATES ATTORNEY                                    ONE M&T PLAZA
                                                  TAX & BANKRUPTCY UNIT                              BUFFALO, NY 14203
                                                  86 CHAMBERS ST., 3RD FLOOR
                                                  NEW YORK, NY 10007
 WYATT SLOAN‐TRIBE, ESQ.                          OFFICE OF THE U.S. TRUSTEE
 OFFICE OF THE ATTORNEY GENERAL                   BRIAN FITTIPALDI
 300 S. SPRING STREET, SUITE 1702                 1415 STATE STREET, SUITE 148
 LOS ANGELES, CA 90013                            SANTA BARBARA, CA 93101

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:326048.1 38336/002
